Name: Council Regulation (EEC) No 1118/86 of 17 April 1986 temporarily suspending the autonomous Common Customs Tariff duty on 2-methylpropan-2-ol (tert-butyl alcohol) with a purity of not less than 90 % but not more than 96 % by weight, falling within subheading ex 29.04 A III a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 103/2 Official Journal of the European Communities 19 . 4. 86 COUNCIL REGULATION (EEC) No 1118/86 of 17 April 1986 temporarily suspending the autonomous Common Customs Tariff duty on 2-methylpropan-2-ol ( ferf-butyl alcohol) with a purity of not less than 90 % but not more than 96 % by weight, falling within subheading ex 29.04 A III a) of the Common Customs Tariff HAS ADOPTED THIS REGULATION : Article 1 As from the date on which this Regulation enters into force until 30 June 1986, the autonomous Common Customs Tariff duty on 2-methylpropan-2-ol ( tert-butyl alcohol) with a purity of not less than 90 % but not more than 96 % by weight, falling within subheading ex 29.04 A III a) of the Common Customs Tariff shall be suspended at 2 % . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas Community production of the product in ques ­ tion is not sufficient to meet the needs of user industries in the Community ; whereas it is therefore in the Community's interest to suspend the autonomous Common Customs Tariff duties on this product at 2 % ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sector concerned in the near future, this suspension measure should be taken only temporarily, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 April 1986 . For the Council The President E.M. SCHOO